Citation Nr: 1015730	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified at a videoconference hearing before the 
undersigned in March 2010, the transcript of which is of 
record and was reviewed.

The issue of service connection for kidney stones is 
addressed in the Remand portion of the decision below and is 
remanded the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate that the 
Veteran currently has asbestosis.

2.  The evidence of record fails to demonstrate that the 
Veteran currently has a left hand disability that is related 
to his active duty service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
duty service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A left hand disability was not incurred in or aggravated 
by active duty service.  38  U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in December 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The December 2006 letter 
provided this notice to the Veteran.  

The Board observes that the December 2006 letter was sent to 
the Veteran prior to the June 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
December 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  The Veteran's 
recent VA treatment records do not contain any documentation, 
findings, or notations regarding a current diagnosis of 
asbestosis or a left hand disability.  In addition, there is 
no evidence of an in-service event, injury, or disease that 
can be associated with either claimed disability, as such, 
the Board finds that the Veteran has not satisfied all 
elements of McLendon.  Therefore, VA is not required to 
provide him with a VA examination in conjunction with these 
claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Board notes, initially, that that Veteran testified at 
the March 2010 videoconference hearing that he does not 
presently suffer from either asbestosis or a left hand 
disability.  The Veteran stated that he merely wanted it on 
the record that he suffered from a left hand injury while in 
service and he was exposed to asbestos while in service.  As 
the Veteran does not contend nor does the record reflect that 
he currently suffers from asbestosis or a left hand 
disability, the Board finds that the Veteran does not have a 
current disability as required by 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Therefore, having reviewed the Veteran's VAMC treatment 
records and found no current diagnosis of asbestosis or a 
left hand disability, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a left hand disability 
is denied.


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim seeking service connection for kidney stones.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he is entitled to service 
connection for kidney stones that he suffered from less than 
a year following separation from service.  The Veteran 
further stated at his March 2010 video hearing before the 
Board that he has passed kidney stones multiple times since 
that first occurrence. 

The Board notes that the Veteran served on active duty from 
August 1994 to August 1998.  Treatment records revealed that 
he underwent a retrograde urethrogram at the Shreveport VA 
medical Center (VAMC) in February 1999.  There is no 
indication in the treatment records as to what the diagnosis 
was at that time, however, in September 2002 treatment 
records from the Muskogee VAMC, it is noted that the Veteran 
has a history of kidney stones and had to have them removed 
with a stent 3 years prior.  The Board notes that the Veteran 
was diagnosed with low back pain in the September 2002 
treatment report.  Under these circumstances, the Board finds 
that the Veteran suffered from kidney stones while in 
service. 38 C.F.R. §§ 3.307, 3.309 (2009). 

As to post service treatment, the Veteran stated at his March 
2010 video hearing that he has not sought medical attention 
post service even though he has continued to suffer from the 
occasional occurrence of kidney stones.  Under these 
circumstances, a VA medical examination should be conducted 
to determine if the Veteran currently has a kidney stone 
disorder, or residuals thereof, and if so, whether this 
condition is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for kidney stones since 
his discharge from the service.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
kidney stone disorder found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service treatment 
records, to include the February 1999
retrograde urethrogram and the Veteran's 
statements, the examiner must identify all 
current kidney stone disorders found, and 
indicate whether any kidney stone disorder 
found is related to the Veteran's military 
service.  The examiner must reconcile all 
conflicting diagnoses.  A complete 
rationale must be provided for all 
opinions expressed.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


